— Order unanimously affirmed, without costs. Memorandum: Plaintiff sued the defendant, the operator of a garage, because of faulty repairs to her automobile. She seeks as damages, compensation for her “great embarrassment, humiliation, inconvenience and mental agony” caused when, due to the faulty repairs to the motor, her automobile “ceased operating” while she was driving on State Route 490. Defendant moved for summary judgment and the court granted the motion and dismissed the complaint “to the extent of her claims that defendant is liable for the embarrassment, humiliation and mental agony she allegedly suffered”. We affirm. Under certain circumstances an action will lie for *718negligent infliction of severe mental distress (Battalla v State of New York, 10 NY2d 237); and at least one court has permitted recovery for severe mental distress caused by malfunctioning of an automobile negligently repaired. (Snelling Lincoln-Mercury v Simon, 508 SW2d 923 [Tex].) Essential to this cause of action for negligent infliction of mental distress is proof of a traumatic event that caused the plaintiff to fear for her own safety (Battalla v State of New York, supra; see Howard v Lecher, 42 NY2d 109; Tobin v Grossman, 24 NY2d 609; Shanahan v Orenstein, 52 AD2d 164). In opposition to defendant’s motion for summary judgment plaintiff failed to submit evidence of any such traumatic event, and for that reason the motion was properly granted. (Appeal from order of Supreme Court, Monroe County, Pine, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Boomer, JJ.